Summit App. No. 20605. On March 27, 2002, appellee, Montrose Ford, Inc., filed a memorandum in response with the names of Jay E. Krasovec and Carl E. Patrick listed as counsel. Whereas Carl E. Patrick, who is registered for corporate status under Gov.Bar R. VI and is not admitted to the *1405practice of law in Ohio, has not complied with the requirements of S.Ct.Prac.R. 1(2) for admission pro hac vice,
IT IS ORDERED by the court, sua sponte, that the name of Carl E. Patrick be and hereby is stricken from the memorandum in response and Carl E. Patrick shall not be permitted to appear in this case.